2019 Opinions – Supreme Court of Georgia




		
		
		
		
				

		
		
		
		
		

									
									
		



























		

		
	

	


	Skip to content
				






HomeFAQContact UsTwitter 


















Court InformationCourtClerk’s OfficeDirectionsHolidaysHistoryToursAttend Oral ArgumentsWatch Oral ArgumentsMediaPurchase Certificates, Opinions and DVD’sEmployment OpportunitiesNews and ReportsBiographiesChief Justice Harold D. MeltonPresiding Justice David E. NahmiasJustice Robert BenhamJustice Keith R. BlackwellJustice Michael P. BoggsJustice Nels S.D. PetersonJustice Sarah H. WarrenJustice Charles J. BethelJustice John J. EllingtonCertificates & ReportsLaw School Graduate CertificateReciprocity/Court of Last Resort CertificatesLegal Education Committee ReportQuick LinksAttorney AdmissionsDomestic Relations CasesLegal WebsitesPauper’s AffidavitOral Argument Calendar2018 Summaries of Cases2017 Summaries of Cases2016 Summaries of CasesDocketGranted and Denied Petitions2019 Granted2019 Denied2018 Granted2018 Denied2017 Granted2017 DeniedGranted Applications2019 Interlocutory2018 Interlocutory2017 InterlocutoryOpinionsForthcoming Opinions2019 Opinions2018 Opinions2017 OpinionsRulese-fileRule 3.15 Form













2019 Opinion and Summaries







2019 OpinionsWeb Editor2019-01-07T10:43:00+00:00



DISCLAIMER:
These opinions are subject to the parties’ motion for reconsideration, the Court’s reconsideration, and editorial changes made by the Reporter of Decisions.  An opinion designated as “Final Copy” is the Supreme Court’s official opinion as published in the advance sheets.  Please Note: Adobe Acrobat Reader is necessary to read the following opinions. You may download Adobe Acrobat Reader here if necessary. Thank you.
January
January 7, 2019

S19Y0028. IN THE MATTER OF SAMUEL WILLIAMS, JR
S19Y0122. IN THE MATTER OF MELODY YVONNE CHERRY













Supreme Court of Georgia244 Washington Street, Suite 572
Atlanta, Georgia 30334
Phone: (404) 656-3470
FAX: (404) 656-2253
Directions
 

Quick LinksForthcoming Opinions
Docket Search
Watch Oral Arguments
Media
Purchase
Rule 3.15 Form
Rule 3.15 Search
 

Oral Argument CalendarCurrent Monthjanuary 2019Oral Arguments
Supreme Court of Georgia

											40 Capitol Square, #606, Atlanta GA 30334
										
22jan10:00 am4:00 pmOral ArgumentsOral Arguments
Supreme Court of Georgia

											40 Capitol Square, #606, Atlanta GA 30334
										
23jan10:00 am1:00 pmOral Argumentsfebruary 2019Oral Arguments
Supreme Court of Georgia

											40 Capitol Square, #606, Atlanta GA 30334
										
05feb10:00 am4:00 pmOral ArgumentsView Full Calendar
 

 News and Reports 

					12/19/2018 – JUSTICES SWORN IN
									

					12/19/2018 – JUSTICE JOHN ELLINGTON SWORN IN
									

View All News and Reports
 









		© 2018 Supreme Court of Georgia All Rights Reserved | Privacy | E-Verify ID	






 



									X